UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7599


DOUGLAS ANTRUM,

                  Petitioner - Appellant,

          v.

GENE M. JOHNSON, Director of the Virginia Department of
Corrections; BRYAN WALDRON; ELIZABETH ANN LAGIER; JAMES
ARTHUR DEVITA,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:07-cv-00552-JBF-JEB)


Submitted:   July 22, 2010                   Decided:   July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Douglas Antrum, Appellant Pro Se. Karen Misbach, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Bryan Waldron,
Elizabeth Ann LaGier, James Arthur DeVita, BUTLER LEGAL GROUP,
P.L.L.P., Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Douglas Antrum, a state prisoner, appeals the district

court’s order denying relief on his Fed. R. Civ. P. 11 motion

for   sanctions.           We    have        reviewed       the    record        and    find    no

reversible       error.          Accordingly,          we     affirm       the     denial       of

sanctions for the reasons stated by the district court.                                         See

Antrum    v.    Johnson,        No.       2:07-cv-00552-JBF-JEB           (E.D.        Va.    filed

July 30, 2009 & entered July 31, 2009).

               The district court also denied relief on Antrum’s Fed.

R. Civ. P. 60(b) motion challenging the prior denial of his

petition under 28 U.S.C. § 2254 (2006).                             That portion of the

order is not appealable unless a circuit justice or judge issues

a   certificate       of     appealability.            See    28    U.S.C.        § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,        a    prisoner    satisfies          this    standard      by

demonstrating         that      reasonable          jurists       would     find       that     the

district       court’s     assessment         of    the     constitutional             claims   is

debatable      or     wrong.          Slack    v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

                                                2
claim of the denial of a constitutional right.                    Slack, 529 U.S.

at   484-85.       We   have   independently        reviewed      the    record   and

conclude    that     Antrum    has   not    made     the   requisite       showing.

Accordingly,    we      dismiss   the   portion      of    the    appeal    denying

Antrum’s Rule 60(b) motion relating to the prior denial of his

28 U.S.C. § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in     the    materials

before   the   court     and   argument     would    not   aid     the    decisional

process.

                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                        3